DETAILED ACTION
	Claims 1, 4-8, 10-35, and 37-43 are pending. Claims 1, 4-8, 10-35, and 37-43 have been amended and claims 2, 3, 9, and 36 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the liquid-crystalline” but should instead recite “The liquid-crystalline”.  Claim 17 recites “and/or” but should instead recite “and” to be consistent with independent claim 1. Claim 35 recites “and/or” but should instead recite “or” to be consistent with dependent claim 34. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-8, 10-35, and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. 2012/0326084) in view of Schmidt et al. (U.S. 2004/0124399).
Klasen-Memmer et al. teaches a liquid-crystalline medium having negative dielectric anisotropy [0024] comprising at least one compound of formula I and compounds of the formulae IIA, IIB and/or IIC and optionally III [0174]. Klasen-Memmer et al. also teaches particular preference is given to mixtures according to the invention comprising the following compounds [0074-0076]:
 
    PNG
    media_image1.png
    298
    345
    media_image1.png
    Greyscale
[0074-0076] which are equivalent to formula O-17 of instant claims 1 and 10 when R1 is an alkyl radical having 3 C atoms and R2 is an alkenyl radical having 2 or 3 C atoms respectively. Klasen-Memmer et al. does not teach a compound selected from formulae I-2.1 to I-2.49 or I-6.1 to I-6.28.
However, Schmidt et al. teaches the following compound:

    PNG
    media_image2.png
    152
    414
    media_image2.png
    Greyscale
[0023] wherein m and n are 0, X is O or S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [0025-0028]. When X is O it is equivalent to formula BF of Klasen-Memmer and when X is S it is equivalent to formula I-2.1 of instant claims 1 and 4 when L1 and L2 are F. Schmidt et al. further teaches the compound can be present in an amount of 1 to 40% by weight [0044] (claim 13). Although Schmidt et al. does not teach a specific example of formula (I) comprising the specified groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a compound through routine experimentation with a reasonable expectation of success because Schmidt teaches variables equally suitable for the sought invention. Further, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In addition, MPEP 2144.05 cites In re Williams 4 USPQ 237 (C.C.P.A. 1929) which states “A mere carrying forward of an original patented conception involving only a change in proportion, form or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). In the instant case, Klasen-Memmer formula BF which is structurally similar to formulae I-2.1 to I-2.49 and I-6.1 to I-6.28 of instant claim 1 except that it has an oxygen atom instead of the claimed sulfur atom and is also encompassed by Schmidt’s formula (I). Schmidt et al. also teaches the compound of formula (I) may be added (mixed) to other classes of compounds in order to influence the dielectric and/or optical anisotropy and may also serve to optimize its threshold voltage and/or viscosity, specifically, to influence the dielectric anisotropy in the direction of higher negative values [0050-0051] (claim 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Klasen-Memmer et al. with the compound (I) of Schmidt et al. in the specified amount to in order to influence the dielectric and/or optical anisotropy and may also serve to optimize its threshold voltage and/or viscosity. The composition of Klasen-Memmer in view of Schmidt is the same as instantly claimed, therefore it is expected to have a rotational viscosity of ≤ 150 mPa∙s, absent any evidence to the contrary (claim 21).


    PNG
    media_image3.png
    94
    370
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    324
    366
    media_image4.png
    Greyscale
 [0001-0003],

    PNG
    media_image5.png
    322
    373
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    441
    369
    media_image6.png
    Greyscale
 [0044-0051], and

    PNG
    media_image7.png
    82
    346
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    501
    370
    media_image8.png
    Greyscale
 [0062-0065]. Compounds IIA, IIB, and IIC are equivalent to formulas IIA, IIB, and IIC of instant claim 5 when R2A, R2B and R2C are H, alkyl or alkenyl radicals having up to 15 C atoms, L1-4 are F, Cl, CF3 or CHF2, Z2 and Z2’ are a single bond, -CH2CH2-, -CH=CH-, -CF2O-, -OCF2-, -CH2O-, -OCH2-, -COO-, -OCO-, -C2F4-, -CF=CF-, or –CH=CHCH2O-, p is 0, 1, or 2, q is 0 or 1, and v is 1 to 6. Compound III is equivalent to formula III of instant claim 6 when R31 and R32 are straight-chain alkyl, alkenyl, alkoxy, alkoxyalkyl or alkoxy radical having up to 12 C atoms, A is 
    PNG
    media_image9.png
    101
    292
    media_image9.png
    Greyscale
, and Z3 is a single bond, -CH2CH2-, -CH=CH-, -CF2O-, -OCF2-, -CH2O-, -OCH2-, -COO-, -OCO-, -C2F4-, -C4H9-, or -CF=CF-. Klasen-Memmer et al. also teaches the mixtures according to the invention preferably comprise claims 37-40.
With regard to claim 7, Klasen-Memmer et al. also teaches preferred mixtures additionally comprise one or more compounds of the formulae L-1 to L-11 [0134] wherein formula L-1 is the following: 

    PNG
    media_image10.png
    109
    340
    media_image10.png
    Greyscale
[0134] wherein R is an alkyl radical having up to 15 C atoms [0046] and alkyl denotes an alkyl radical having 1-6 C atoms [0136] which is equivalent to formula L-1 of instant claim 7 when R is an alkyl radical having up to 15 C atoms and alkyl denotes an alkyl radical having 1-6 C atoms. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal medium comprising compounds of formula I, IIA-IIC, III, and additionally L-1 to L-11 [0174] and [0134]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine 
	With regard to claims 8 and 22, Klasen-Memmer et al. teaches the liquid-crystalline medium additionally comprises one or more fluorinated terphenyls of the formulae T-1 to T-21 [0084] which are the following:

    PNG
    media_image11.png
    105
    345
    media_image11.png
    Greyscale
[0084] wherein R is a straight-chain alkyl or alkoxy radical having 1-7 C atoms [0086] which is equivalent to formula T-1 of instant claim 8 when R is a straight-chain alkyl or alkoxy radical having 1-7 C atoms. Formula T-1 is also equivalent to formula P-2 of instant claim 22 R is a straight-chain alkyl or alkoxy radical having 1-7 C atoms. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal medium comprising compounds of formula I, IIA-IIC, III, and additionally T-1 to T-21 [0174] and [0084]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine experimentation using known liquid crystal compounds to arrive at the instantly claimed composition.
With regard to claims 34, 35, and 41-43, Klasen-Memmer et al. teaches besides the compounds of the formulae IIA and/or IIB and/or IIC, and one or more compounds of the formula I, the mixtures according to the invention preferably comprise one or more of the formulae from Table A [0230] such as the following formula CCVC-n-V:

    PNG
    media_image12.png
    117
    376
    media_image12.png
    Greyscale
[page 28] wherein n is 1-6 [page 33] such a compound CCVC-3-V in an amount of 2.00% seen in Example M15 [0267] which is equivalent to formula O-6 of instant claims 1 and 10, specifically formula O-6a of instant claims 34 and 35, more specifically formula CCVC-n-V of instant claims 41 and 42, even more specifically formula CCVC-3-V of instant claim 43. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal medium comprising compounds of formula I, IIA-IIC, III, and additionally CCVC-n-V [0174] and [0230]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine experimentation using known liquid crystal compounds to arrive at the instantly claimed composition.
	With regard to claim 11, Klasen-Memmer et al. teaches preferred mixtures comprise one or more indane compounds of the formulae formula In [0125]:

    PNG
    media_image13.png
    134
    352
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    615
    365
    media_image14.png
    Greyscale
 [0125-0130] which is equivalent to formula In of instant claim 11 when R11, R12, and R13 denote a straight-chain alkyl, alkoxy, alkoxyalkyl, or alkenyl radical having 1-5 C atoms, R12 and R13 additionally also denote halogen, ring I denotes 
    PNG
    media_image15.png
    163
    350
    media_image15.png
    Greyscale
 , and I denotes 0, 1, or 2. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal medium 
	With regard to claim 12, Klasen-Memmer et al. teaches preferred mixtures comprise one or more compounds selected from the group of the difluorodibenzochroman compounds of the formula BC, chromans of the formula CR, fluorinated phenanthrenes of the formulae PH-1and PH-2, fluorinated dibenzofurans of the formula BF [0116] such as the following formula BF:

    PNG
    media_image16.png
    103
    351
    media_image16.png
    Greyscale
[0116] wherein R1 and R2 are alkyl radicals having up to 15 C atoms [0086] and c is 0, 1, or 2 [0118] which is equivalent to formula BF-1 of instant claim 12 when R1 and R2 are alkyl radicals having up to 15 C atoms and c is 0, 1, or 2. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal medium comprising compounds of formula I, IIA-IIC, III, and additionally BF [0174] and [0116]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine experimentation using known liquid crystal compounds.
With regard to claims 14 and 18-20, Klasen-Memmer et al. teaches polymerisable compounds, so-called reactive mesogens (RMs), may furthermore be added to the mixtures according to the invention in concentrations of preferably 0.12-5% by weight, particularly preferably 0.2-2% by weight, based on the mixture. Mixtures of 
With regard to claims 15 and 16, Klasen-Memmer et al. teaches the mixtures according to the invention may furthermore comprise conventional additives, such as, for example, stabilisers, antioxidants, UV absorbers, nanoparticles, microparticles, etc. [0226]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine experimentation using known compounds for their use in liquid crystal compositions to arrive at the instantly claimed composition.
	With regard to claim 23, Klasen-Memmer et al. teaches the liquid-crystalline medium comprises at least one compound of the formulae Z-1 to Z-7 [0099] such as the following formula Z-1:

    PNG
    media_image17.png
    103
    353
    media_image17.png
    Greyscale
[0099] wherein R is a straight-chain alkyl or alkoxy radical having 1-7 C atoms [0086] and alkyl denotes an alkyl radical having 1-6 C atoms [0093] which is equivalent to formula Z-1 of instant claim 23 when R is a straight-chain alkyl or alkoxy radical having 1 or 2 to 6 C atoms and alkyl denotes an alkyl radical having 1-6 C atoms. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, 
	With regard to claim 24, Klasen-Memmer et al. teaches the liquid-crystalline medium additionally comprises one or more biphenyls of the formulae B-1 to B-3 [0091] such as the following formula B-1:

    PNG
    media_image18.png
    82
    346
    media_image18.png
    Greyscale
[0091] wherein alkyl and alkyl* denote a straight-chain alkyl radicals having 1-6 C atoms [0093] which is equivalent to formula B-1 of instant claim 24 when alkyl and alkyl* denote a straight-chain alkyl radicals having 1-6 C atoms. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal medium comprising compounds of formula I, IIA-IIC, III, and additionally B-1 to B-3 [0174] and [0091]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine experimentation using known liquid crystal compounds to arrive at the instantly claimed composition.
	With regard to claims 25-33, Klasen-Memmer et al. teaches the liquid-crystalline medium comprises at least one compound of the formulae O-1 to O-16 [0101] wherein mixtures according to the invention very particularly preferably comprise the compounds 

    PNG
    media_image19.png
    435
    348
    media_image19.png
    Greyscale
[0105] which are equivalent to formula O-10a, O-10b, and O-17a to O-17d respectively of instant claim 25. Klasen-Memmer et al. also teaches compounds O-15a and O-16a are preferably present in the mixture in a concentration of 15-35%, particularly preferably 15-25% and especially preferably 18-22%, based on the mixture as a whole [0108]. Klasen-Memmer et al. further teaches compounds O-15b and O-16a are preferably present in the mixture in a concentration of 15-35%, particularly preferably 15-25% and especially preferably 18-22%, based on the mixture as a whole [0110]. Klasen-Memmer et al. also teaches compounds O-15a, O-15b and O-16a are preferably present in the mixture in a concentration of 15-35%, particularly preferably 15-25% and especially preferably 18-22%, based on the mixture as a whole (claims 26-33). It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, .
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. Applicant argues Schmidt teaches generic compounds of formula (I) and not liquid crystalline mixture concepts. The focus and teachings introduce a new compound and its use generally in liquid crystalline mixtures but without focus on mixture concepts as recited in the present claims.
The Examiner would like to note that the prior art is not required to explicitly recite every possible type of liquid crystalline mixture suitable for use with a newly invented compound. The fact that Schmidt is primarily focused on just the compound is a demonstration in and of itself of the numerous possibilities which could be attained by one of ordinary skill in the art through routine experimentation. Schmidt seems deliberate in avoiding any narrowing of the potential use for its invention which is common in the liquid crystal art when inventing new compounds. This in turn provides one of ordinary skill in the art the motivation to take it upon themselves to make other mixtures including said compound such as that of Klasen-Memmer and easily arrive at the instant claims.
Applicant also argues that depending on the choice of “X” the compounds of formula (I) are drastically different and would be expected to have different properties, 
The Examiner acknowledges Applicants issue with the term “equivalent” used in the previous rejection. While the Examiner believes this to be a mere issue with semantics, the Examiner has altered the language in the rejection, seen above, to instead recite “equally suitable”. Schmidt has invented a group of new compounds based on general formula (I) in which X is selected from five groups, one of which is S. One of ordinary skill in the art would easily envisage the equally suitable choices and arrive at the instant claimed dibenzothiophenes.
Applicant further argues the purpose of Schmidt and Klasen-Memmer are different. The purpose of the present claims is to provide LC mixtures with negative dielectric anisotropy and high values of the elastic constant K33 and high temperature stability. This problem cannot be solved by substitution of equivalents or by the use of close structural similarities without piecing the claims herein together by using Applicant’s claims as a blueprint, which is improper. The last is clear that there must be 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Klasen-Memmer teaches the invention is based on the object of providing liquid-crystal mixtures, in particular for monitor and TV applications, which are based on the ECB effect or on the IPS or FFS effect, which do not have the [above-mentioned] disadvantages or only do so to a reduced extent. In particular, it must be ensured for monitors and televisions that they also operate at extremely high and extremely low temperatures and at the same time have short response times and at the same time have improved reliability behaviour, in particular have no or significantly reduced image sticking after long operating times [0023] and that the prior art has shown that liquid-crystalline phases must have high values for the ratio of the elastic constants K3/K1, high values for the optical anisotropy Δn and values for the dielectric anisotropy of Δε≤-0.5 in order to be suitable for use in high-information display elements based on the ECB effect [0006]. Therefore, the purpose of both Klasen-Memmer and the instant application are the same which provides one of ordinary skill in the art the proper starting point for making additional mixtures than those exemplified by Klasen-
Applicant again argues the decisions from Orexo AB v. Actavis Elizabeth LLC and In re Stepan should be controlling in this case. There is no basis for the rejection in the present case, which merely points to such generic disclosure and alleges obviousness by the combination so two general disjointed disclosures in the prior art.
Both the Examiner and the Patent Trial and Appeal Board have addressed Applicant’s concerns regarding these decisions. These arguments are maintained and therefore no additional arguments will be made.
Due to the amendment of instant claims 33 and 37, the objections have been withdrawn.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722            

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722